        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 1 of 14



               IN THE UNITED STATES DISTRICT,C.70yRT
               FOR THE MIDDLE DISTRICtOF:ALABAMA
                        NORTHERN ÐivIsIqN

WILLIE MOODY,JR.,
individually,

      Plaintiff,

v.                                           Case No.02;19-CAl- rlY(

JOHN B.SIMMONS,JR.,
individually,

      Defendant.


                                 COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "MOODY" or "Plaintiff')

hereby sues Defendant JOHN B. SIMMONS, JR., individually, (hereinafter

"Defendant") for injunctive relief, attorney's fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12103, 12181-

12205a (hereinafter "ADA"), and its implementing regulations and alleges as

follows:

                        JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                           Page 1 of 14
         Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 2 of 14



       2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occurred. The Defendant's property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                      PARTIES

       3.     Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiffs condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

       4.     Defendant, JOHN B. SIMMONS, JR. (hereinafter referred to as

"Defendant"), is a resident individual conducting business in the State of Alabama.

JOHN B. SIMMONS,JR., is the owner, lessor, and/or operator of the real property

and improvements that are the subject ofthis action, specifically: Fairground Market

located at 3541 Fairground Road, Montgomery, Alabama(hereinafter referred to as


                                                                                Page 2 of 14
        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 3 of 14



"premises", "subject premises", "subject facility", "subject property", "subject

location","Defendant's premises" and/or "Defendant's property").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 of the IRS Code.

      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by JOHN B. SIMMONS,JR. is a place of public accommodation in

that it owns the real property and fixtures of a gas station that provides fuel-related

                                                                             Page 3 of 14
        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 4 of 14



services to the public. Pursuant to 42 U.S.C. § 12182(a), the Defendant is liable for

any ADA violations on the subject premises because it owns and controls the subject

premises and while regulations promulgated by the Department of Justice state that

a landlord may contractually allocate to a tenant the responsibility to comply with

the ADA, however if such allocation is rnade it is effective only as between the

landlord and tenant and has no effect on the rights ofthird parties such as the Plaintiff

in this case. As the owner of the real property and fixtures of the subject premises

the Defendant is independently liable for the barriers to equal access as alleged

herein. 28 C.F.R. § 36.201(b).

       9.       Prior to instituting this action, and on nurnerous occasions per month

over the last year and before, Moody visited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discrirninated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiff has personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.

       10.      Due to the violations ofthe ADA at Defendant's premises Plaintiffdoes

not have safe and equal access to the goods and services available to Defendant's


                                                                               Page 4 of 14
        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 5 of 14



able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result ofthe discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result ofthe barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than fifteen (15) miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant's violation of, and non-compliance with, the

ADA because he intends to continue to visit, i.e. attempt to patronize, the subject

location each time he travels by the subject facility which occurs numerous times


                                                                              Page 5 of 14
        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 6 of 14



each month. Accordingly, Plaintiff intends to attempt to patronize, i.e., visit,

Defendant's subject location numerous times next month,and on a regular basis each

month following. Plaintiff will do this until the barriers are remediated and he is able

to patronize the subject location with access equal to that ofDefendant's able-bodied

customers.

      14.    Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of42 U.S.C.§ 12134(a), on July 26, 1991,the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.   Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiffcould not safely utilize the parking facility as
             there are no marked (with upright signage or visible paint)
             accessible parking spaces present in violation of Section
             4.6 of the ADAAG and Sections 208 and 502 of the 2010
             ADA Standards, whose resolution is readily achievable.

      b.     The plaintiff could not safely utilize the parking facility as
             there is no designated van accessible parking space present

                                                                                Page 6 of 14
     Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 7 of 14



         in violation of Section 4.6 of the ADAAG and Sections
         208, 302 and 502 of the 2010 ADA Standards, whose
         resolution is readily achievable.

c.       The plaintiff could not safely utilize the parking facility
         because the access aisle adjacent to the parking spaces is
         not level and does not extend the full length ofthe parking
         spaces it serves without obstruction (by the facility's curb
         ramp) in violation of Section 4.6.3 of the ADAAG and
         Section 502.4 of the 2010 ADA Standards, whose
         resolution is readily achievable.

         The plaintiff could not utilize the parking facility without
         the fear and stress of being unable to re-enter his vehicle
         because ofthe likelihood ofa vehicle being parked directly
         beside his vehicle because of the defendant's failure to
         maintain the paint(not clearly marking the location)ofthe
         access aisle serving parking facility in violation of28 CFR
         § 36.211, Section 4.6 ofthe ADAAG,and Section 502.3.3
         of the 2010 ADA Standards, whose resolution is readily
         achievable.

e.       The plaintiff could not safely utilize the parking facility as
         there is no designated van accessible parking space present
         in violation of Section 4.6 of the ADAAG and Sections
         208, 302 and 502 of the 2010 ADA Standards, whose
         resolution is readily achievable.

f.       The plaintiff was unable to enter the facility without
         suffering physical fatigue and difficulty as the required
         path of travel from the parking spaces nearest the built-up
         curb ramp are not on the shortest accessible route to the
         accessible entrance in violation of Section 4.6 of the
         ADAAG and Sections 208.3.1 and 502 of the 2010 ADA
         Standards, whose resolution is readily achievable.


           EXTERIOR ACCESSIBLE ROUTE/ CURB RAMP

g•       The plaintiff could not safely utilize the curb ramp without

                                                                          Page 7 of 14
     Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 8 of 14



         difficulty as the transition at the bottom of the curb ramp
         has cracked and/or broken pavement. Violation: The
         transition from the parking facility pavement to the bottom
         edge ofthe curb ramp is not flush or free ofabrupt changes
         in violation of Section 4.7.2 of the ADAAG and Sections
         405.4 and 406 of the 2010 ADA Standards, whose
         resolution is readily achievable.

h.       The plaintiff could not safely traverse the path of travel
         from the parking facility to the accessible entrance due to
         excessive vertical transitions along the designated
         accessible route caused by broken pavement due to poor
         maintenance of the accessible route by Defendant.
         Violation: There are vertical transitions along the
         accessible route which exceed V2 inch, violating 28 §
         36.211, Section 4.3.8 of the ADAAG, and Section 406.2
         of the 2010 ADA Standards, whose resolution is readily
         achievable.

                               RESTROOM

i.       The plaintiff could not access the restroom as the interior
         door on the primary path oftravel to the restroom was too
         narrow. Violation: The interior door leading to the storage
         area where the primary function area, the public restroom,
         is located does not meet the minimum clear width
         requirements in violation of Sections 4.13 ofthe ADAAG
         and Section 404 of the 2010 ADA Standards, whose
         resolution is readily achievable.

         The plaintiff could not safely access the restroom toilet or
         lavatory because the required turning space is not
         provided. Violation: The toilet room provided for public
         use at the facility is in violation of Section 4.17 of the
         ADAAG and Section 604 of the 2010 ADA Standards,
         whose resolution is readily achievable.




                                                                        Page 8 of 14
       Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 9 of 14



      k.    The plaintiff could not safely access the toilet as the
            required grab bars were not provided. Violation:
            Compliant grab bars are not provided in the restrooms in
            violation of Sections 4.16.4, 4.26 and Figure 29 of the
            ADAAG and Section 604.5.2 ofthe 2010 ADA Standards,
            whose resolution is readily achievable.

      1.     The plaintiff could not safely access the toilet because it
             sits too low to the ground. Violation: The toilet seat height
             is too low when measured from the floor to the seat in the
             lowered position in violation of Section 4.16.3 of the
             ADAAG and Section 604.4 of the 2010 ADA Standards,
             whose resolution is readily achievable.


                                 MAINTENANCE

      M.     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject


                                                                             Page 9 of 14
       Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 10 of 14



premises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of


                                                                            Page 10 of 14
       Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 11 of 14



the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36 304(a); additionally, ifthere has been an alteration to Defendant's place ofpublic

accornmodation since January 26, 1992, then Defendant is required to ensure to the

rnaximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, ifthe Defendant's facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date, Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42 U.S.C.


                                                                           Page 11 of 14
        Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 12 of 14



§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.    That the Court declare that the property owned and
             administered by Defendant is violative ofthe ADA;

      B.     That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

       C.    That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211,to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
                                                                                Page 12 of 14
      Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 13 of 14



           implement and carry out effective policies, practices, and
           procedures to maintain the accessible features and
           equipment pursuant to 28 C.F R. §36.302 and 28 C F.R.
           §36.211.

     E.    That the Court enter an Order directing Defendant to
           evaluate and neutralize its policies and procedures towards
           persons with disabilities for such reasonable time so as to
           allow them to undertake and complete corrective
           procedures;

     F     An award of attorneys' fees, costs(including expert fees),
           and litigation expenses pursuant to 42 U.S.C. § 12205;

           An award of interest upon the original sums of said award
           of attorney's fees, costs (including expert fees), and other
           expenses of suit; and

     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.


     Dated this the     e   day of 6eldi-enOlk-             ,2019:




                               Respectfully submitted,

                               By:       e pA:‘it_4(fed/15st e
                               Bridget M.Ballentine
                               Counsel for Plaintiff
                               AL State Bar No.: ASB-3487-G61W

Of Counsel:
Bridget M. Ballentine
2029 Holtville Road
Wetumpka, AL 36092

                                                                          Page 13 of 14
      Case 2:19-cv-00734-SMD Document 1 Filed 09/30/19 Page 14 of 14



Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com

DEFENDANT TO BE SERVED:

JOHN B. SIMMONS,JR.
3541 Fairground Rd.
Montgomery, AL 36110




                                                                  Page 14 of 14
